EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Title:

	The title has been changed to--Massive picture processing method converting 

decimal element in matrices into binary element--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-7 and 9-21 are considered allowable over the prior art because none of the references of record alone or in combination suggest, disclose, or teach a method for processing massive pictures comprising acquiring matrixes and performing bit-based layering such as converting respective decimal element corresponding to respective channels into binary element and performing bit-based layer such as that described in [0036]; storing picture-bit-layered data by calculating an index value, adding a row of picture-layer index record into an inverted index structure and detecting whether the data completely matches as that described in [0053]; generating a picture-layer index record file, decoding all the picture-layer indexes of the picture according to the picture-layer index record file, finding compressed picture-bit-layer data; performing run-length decoding on the compressed picture-bit-layer data to acquire uncompressed raw picture-bit-layer data matrixes; and performing exclusive or operation on the raw picture-bit-layered data matrixes to acquire unlayered raw matrixes corresponding to a plurality of channels of the picture and synthesize the picture according to the raw matrixes as described in [0061].  The closest prior art, Misra (2014/0092971), discloses a conventional method for processing massive picture, either singularly or in combination, fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/Primary Examiner, Art Unit 2419